       Case 2:19-cv-03182-GMS Document 48 Filed 11/05/19 Page 1 of 3




 1 Jaburg & Wilk, P.C.
   3200 N. Central Avenue, 20th Floor
 2 Phoenix, AZ 85012
   602.248.1000
 3 Kraig J. Marton, #003816
   KJM@jaburgwik.com
 4
   Alden A. Thomas, #031900
 5 AAT@jaburgwilk.com
 6 Attorneys for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                     FOR THE DISTRICT OF ARIZONA
 9
10    Christina M. Madsen, an individual,           Case No. 2:19-cv-03182-ESW
11                      Plaintiff,                  (State Court Case No. CV2019-006490)
12    v.
                                                    NOTICE OF SERVICE OF
13    City of Phoenix, a municipal corporation      PLAINTIFF’S DISCOVERY
      and a governmental entity; Deborah            REQUESTS
14    Ostreicher, as an individual and in her
      official capacity; and Michael Graci, as
15    an individual and in his official capacity,
16                      Defendants.

17
              Plaintiff Christina Madsen provides notice that she served Requests for
18 Production, Requests for Admissions, and Non-Uniform Interrogatories upon the City
19 of Phoenix, Deborah Ostreicher, and Michael Graci via e-mail and U. S. Mail on
20 November 5, 2019.
21
22
              DATED this 5th day of November, 2019.
23
                                              Jaburg & Wilk, P.C.
24
25                                            /s/ Alden Thomas
                                                  Kraig J. Marton
26                                                Alden A. Thomas
                                              Attorneys for Plaintiff
27   20271-20271-00002\AAT\LAU\3722741.1


28
     Case 2:19-cv-03182-GMS Document 48 Filed 11/05/19 Page 2 of 3




 1
 2
 3                                 Certificate of Service

 4 I hereby certify that on 5th day of November, 2019, I electronically transmitted the
   attached document to the Clerk’s Office using the CM/ECF System for filing, and for
 5
   transmittal of a Notice of Electronic Filing to the following CM/ECF participants:
 6
 7
 8 Debora  L. Verdier
   Fatima M. Badreddine
 9 Manning   & Kass
   Ellrod, Ramirez, Trester LLPth
10 3636  N. Central Avenue, 11 floor
   Phoenix, Arizona 85012
11 dlv@manningllp.com
   Attorneys for Defendant/Cross Defendant
12 City of Phoenix
13 Megan  E. Ritenour
   Robert D. Haws
14 Gust Rosenfeld, PLC
   One East Washington Street, Suite 1600
15 Phoenix, Arizona 85004
   MRitenour@gustlaw.com
16 rhaws@gustlaw.com
   Attorneys for Defendant Graci
17 Christina Retts
18 Kathleen  L. Wieneke
   Wieneke Law Group
19 1095  West Rio Salado Parkway, Suite 209
   Tempe, Arizona 85281
20 cretts@wienekelawgroup.com
   kwieneke@wienekelawgroup.com
21 Attorneys for Defendant Ostreicher
22 Stacy Gabriel
   Barrie Stachel
23 Gabriel & Ashworth, P.L.L.C
   10105 E. Via Linda
24 Suite 103 #392
   Scottsdale, AZ 85258
25 stacy@gabrielashworth.com
   barrie@gabrielashworth.com
26 Attorneys for Counter-Defendant Christina Madsen
                                             2
27
28
     Case 2:19-cv-03182-GMS Document 48 Filed 11/05/19 Page 3 of 3




1
  Tod F. Schleier
2 Bradley H. Schleier
  SCHLEIER LAW OFFICES, P.C.
3 3101 North Central Avenue, Ste. 1090
  Phoenix, AZ 85012
4 tod@schleierlaw.com
  brad@schleierlaw.com
5 Attorneys for Cross-Claimant/Counter-Claimant
  Michael Graci
6
7 /s/ Laura Underwood
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                           3
27
28
